Opinion issued June 29, 2006











In The
Court of Appeals
For The
First District of Texas
____________
NO. 01-05-00914-CV
____________
LABORATORY CORPORATION OF AMERICA, Appellant
V.
ROBERT ORTIZ AND ST. RAPHAEL MEDICAL CLINIC, INC., Appellees

 
 
On Appeal from the 113th District Court 
Harris County, Texas
Trial Court Cause No. 0552506
 

 
 
MEMORANDUM  OPINION
          This is an interlocutory appeal from an order granting a temporary injunction. 
See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4) (Vernon Supp. 2005). 
 
          On May 5, 2006, upon learning that the trial court had set aside the temporary-injunction order from which appeal was taken, this Court issued an order advising the
parties that the appeal would be dismissed for want of subject-matter jurisdiction, as
moot, if appellant did not demonstrate otherwise within 15 days.  See Tex. R. App. P.
42.3.  More than 15 days have passed, and appellant has not filed a response to the
Court’s May 5 order.
          “While an appeal from an interlocutory order is pending, the trial court retains
jurisdiction of the case and may make further orders, including one dissolving the
order appealed from, and if permitted by law, may proceed with a trial on the merits.” 
Tex. R. App. P. 29.5 (emphasis added).  An interlocutory appeal generally becomes
moot when the order from which that appeal was taken is dissolved.  See Reeves v.
City of Dallas, 68 S.W.3d 58, 60 (Tex. App.—Dallas 2001, pet. denied); see also
Ahmed v. Shimi Ventures, L.P., 99 S.W.3d 682, 691 n.13 (Tex. App.—Houston [1st
Dist.] 2003, no pet.) (indicating no necessary disagreement with holdings of Reeves
court that trial court had jurisdiction under rule 29.5 to dissolve temporary-injunction
order from which interlocutory appeal was taken and that such dissolution rendered
interlocutory appeal moot).  A moot appeal must be dismissed.  See Valley Baptist
Med. Ctr. v. Gonzalez, 33 S.W.3d 821, 822 (Tex. 2000); see also Reeves, 68 S.W.3d
at 61.
 
          Accordingly, the Court dismisses the above-referenced appeal as moot.  See
Tex. R. App. P. 42.3(a).  Any pending motions in this appeal are overruled as moot. 
The Clerk is directed to issue mandate within 10 days of the date of this opinion. 
Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.